DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 10/21/2021. Claim 1 has been amended, claims 29-42 have been newly added and claims 4-6, 17, and 26 have been cancelled and thus claims 1-2, 7-16, 18-25, and 27-42 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Hegstrom on 11/8/2021.
The application has been amended as follows: 
Please amend claim 1, line 23 to read “wherein the aerosol delivery device has six faces, wherein, during the first inhalation and during the second inhalation, the airflow”

Response to Arguments
Applicant’s arguments, filed 10/21/2021, with respect to the 35 U.S.C. 112(a) rejection of Claim 17 has been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claim 17 has been withdrawn. 
Applicant’s arguments, filed 10/21/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-3, 7-16, 18-25, and 27-42 has been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-3, 7-16, 18-25, and 27-42 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: one of ordinary skill in the art would not look to have “six faces, wherein during the first inhalation and during the second inhalation, 
The closest prior art Counts (U.S. Pat. ,060,671) discloses an aerosol delivery device, comprising (Fig. 4 aerosol device (30)): a mouthpiece having an airflow outlet (Col. 3 lines 60-62; Fig. 3 mouthpiece (113)); an airflow passage extending between an airflow inlet and the airflow outlet (Col. 4 lines 15-26; Fig. 3-4 airflow passage inlet (115) outlet at mouthpiece (113)); a cartridge (Fig. 3-4 cartridge (11)) that includes an aerosolizable substance at least partially surrounding a vapor element that includes an electrically-resistive heater configured to vaporize of a portion of the aerosolizable substance to provide a condensation aerosol (Col. 4 lines 44-59; Col. 6 lines 3-39 discloses graphite as a heater known in the art as electrically resistive and the heater being coated with the flavor medium thus surrounding the vapor element; Fig. 4 contact pins (114), heaters (110) flavor generating medium (111)); a housing configured to receive the cartridge (Col. 3 lines 63-67, Col. 4 lines 1-2; Fig. 3-4, Housing (31) receiving cartridge (11) via contact pins (114)); an internal power source configured to provide electrical power (Col. 4 lines 20-25; Fig. 4 battery (121)); a controller coupled to the internal power source to receive the electrical power and configured to cause (Col. 4 lines 44-59): during a first inhalation through the airflow outlet, the vapor element of the cartridge, when installed at the housing, to vaporize a first portion of the aerosolizable substance and provide a first dose of the condensation aerosol into the airflow passage (Col. 4 lines 44-59); and during a second inhalation through the airflow outlet, the vapor element of the cartridge, when installed at the housing, to vaporize a second portion of the aerosolizable substance and provide a second dose of the condensation aerosol into the airflow passage, wherein the second portion of the aerosolizable substance is available for vaporization in response to vaporization of the first portion of the vaporizable substance and without moving parts of the cartridge (Col. 4 lines 44-59); and a connector configured to receive power from an external source to recharge the internal power source (Col. 9 lines 12-24); the airflow inlet is located between the mouthpiece and connector (Col. 9 lines 52-67; Fig. 3-4 air inlet (115) between connector (128) and mouthpiece (113)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        11/4/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785